Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-13, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding Claim(s) 3, 9; “a flux conducting element” is unclear; whereas at least one planar flux conducting element is already asserted in claim 1, and thus claim 3 is not presented with proper antecedence to denote if an additional element is being asserted or if referring back to that which is already asserted.  Regarding Claim(s) 14-15; “an arrangement comprising an electric machine” in line 1 is unclear; whereas a busbar arrangement is already asserted, and thus it cannot be ascertained if the busbar arrangement is intended to further comprise an electric machine etc. or if an additional mechanical or electrical structure is otherwise intended; “a power converter” in line(s) 1-2 is unclear; whereas a power converter is already asserted in claim 1, and thus it cannot be ascertained if a different power converter is being asserted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, is/are rejected under 35 U.S.C. 102(a1) as being anticipated by (Paparo 2011/0204845).
Regarding Claim 1; Paparo discloses a power converter (as set forth by para.-0061 0060), comprising a housing (102) and a busbar arrangement (as depicted by a busbar configuration between AC input power and control unit 104), which is arranged inside the housing (as depicted by Fig. 3), wherein the power converter is designed to guide an alternating current along the busbar arrangement (as set forth by para.’s 0016, 0060-0061 and 0099—via AC voltage to the control module 104 which further comprises the converter), and at least one planar flux-conducting element (as set forth by para.’s 0057 and 0063—via permeable magnetic membrane with ferromagnetic material as constituted by 336-337 which coats i.e. ferromagnetic core 304 of 303 in which a pole element i.e. 318 comprises a flat/planar surface thereof —as further set forth by para. 0082-0089 and/or wherein the core is ferro-magnetic—as further set forth by para. 0008, 0063, and 0066-0067) made of a magnetically highly permeable material (as further set forth by para. 0074), which is arranged between a wall of the housing and the busbar arrangement (as depicted by Fig. 3—whereas the flux element defined by 318 at 303 is between a wall of 102 and the busbar configuration therein).  
Regarding Claim 2; Paparo discloses the power converter according to claim 1, wherein the flux-conducting element is formed from a metal plate or a ferrite plate (as already set forth).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 6-8, 14-15, is/are rejected under 35 U.S.C. 103 as being unpatentable over (Paparo 2011/0204845).
Regarding Claim 3; Paparo discloses the power converter according to claim 1, wherein the housing comprises a first housing element and a cover element, which cover element is arranged inside the first housing element, with a flux-conducting element being arranged on the cover element between the wall formed by the first housing element and the busbar arrangement (as further depicted by Fig. 27—whereas 303 and flux element(s) thereof are arranged on a cover element 406a—para.’s 0096-0097 which is arranged atleast in-part inside first housing element -410 of the housing 102).  Except, Paparo does not explicitly disclosing the cover element is formed from a magnetically low-permeable material.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the material as a magnetically low-permeable material similar to the semi-permeable membrane of 336 since it was known in the art as set forth by para. 0096-0097 so as to employ similar thermal coefficients and enhance alignment functionality for efficient power transfer.

Regarding Claim 4; Paparo discloses the power converter according to claim 3, wherein the busbar arrangement is guided out from the first housing element through at least one opening in a second wall of the first housing element (as suggested by Fig. 3 and further depicted by Fig. 27—via the busbar configuration connectivity through the housing to 101 and connectivity to/from 150 through 410), and the flux-conducting element is arranged on an opening-side edge portion of the cover element (as already set forth and depicted by Fig. 27).  

Regarding Claim 6; Paparo discloses the power converter according to claim 3, wherein the cover element has a greater thickness in a portion on which the flux-conducting element is arranged than in other portions (whereas 406a further includes a thicker portion defined by guide 408 disposed over the flux element—as depicted by Fig. 27).  

Regarding Claim 7; Paparo discloses the power converter according to claim 3, wherein the cover element has an indentation, in which the flux-conducting element is arranged (as set forth by para. 0096-0097—whereas the flux element extends through the cover element).  

Regarding Claim 8; Paparo discloses the power converter according to claim 3, wherein the first housing element houses a power electronics unit of the power converter, which power electronics unit is designed to receive the alternating current on the input side (as set forth by para. 0093 and depicted by Fig. 27).

Regarding Claim 14; Paparo discloses an arrangement comprising an electric machine (as set forth by para. 0054) and a power converter (as already set forth) according to claim 1, wherein the power converter is designed to provide the alternating current for generation of a rotary field of the electric machine (whereas power transfer system 100 charges a rotary winged aircraft).

Regarding Claim 15; Paparo discloses a vehicle (para. 0054), comprising an arrangement according to claim 14, wherein the electric machine is designed to drive the vehicle (as already set forth by para. 0054).

Allowable Subject Matter
Claims 5, and 9-13, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 5; the power converter according to claim 4, wherein the cover element has protrusions pointing towards the at least one opening and the flux-conducting element extends over the protrusions.
Regarding Claim 9; the power converter according to claim 1, wherein the housing comprises a second housing element with at least one opening, through which the busbar arrangement is guided into the second housing element, with a flux-conducting element being arranged between the wall formed by the second housing element, which wall runs perpendicularly to a second wall comprising the at least one opening, and the busbar arrangement.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/COURTNEY L SMITH/Primary Examiner, Art Unit 2835